Citation Nr: 0601650	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for disability manifested 
by nasal obstruction and nose bleeds, claimed as a sinus 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1960 to 
August 1963.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 1999 rating decision 
that, inter alia, denied service connection for a sinus 
condition.  The veteran filed a notice of disagreement (NOD) 
in February 2000, and the RO issued a statement of the case 
(SOC) in February 2000.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2000.  A Supplemental SOC (SSOC) was issued 
in June 2000, reflecting the RO's continued denial of service 
connection.

The veteran testified during a hearing before an RO hearing 
officer in April 2000; a transcript of that hearing is of 
record.  The veteran also requested Board hearings at the RO, 
and in Washington, D.C.  However, in July 2001, he withdrew 
his request for a Board hearing.  

In August 2001, the Board remanded the issue on appeal to the 
RO for further development and adjudication.  In February 
2003, the RO issued another SSOC, reflecting the RO's 
continued denial of the claim for service connection for a 
sinus condition.

In April 2003, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
June 2003, the Board notified the appellant and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in November 2003, the Board 
remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  As reflected in the 
March and May 2005 SSOCs, the RO continued the denial of 
service connection for a sinus condition.

In January 2004, the veteran appointed Disabled American 
Veterans as his new representative, to replace the American 
Legion.  The Board recognizes the change in representation.  
See 38 C.F.R. § 20.1304 (2005).

For reasons expressed below, the Board has recharacterized 
the claim on appeal as on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While a chronic sinus disability was not shown in service 
and has not been demonstrated since service, the veteran was 
treated for a nose bleed in service, and he currently has a 
disability manifested by nasal obstruction and epistaxis 
(nose bleeds).

3.  Uncontradicted VA medical opinions relate the veteran's 
nasal obstruction and nose bleeds to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for a disability manifested 
by nasal obstruction and nose bleeds have been met.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

A November 1961 service medical record reflects that the 
veteran was seen for a nose bleed and was treated by 
undergoing cauterization.  The veteran's June 1963 separation 
examination and report of medical history were negative for 
any nose or sinus conditions.  Pertinent post-service private 
and VA medical records dated from January 1989 to March 2005, 
reflect that the veteran continuously related his nose bleeds 
and nasal obstruction to service in Germany.  These medical 
records reflect diagnoses of various nasal conditions to 
include nasal obstruction, right deviated septum, and 
epistaxis (nose bleeds).  During the April 2000 hearing 
before RO personnel, the veteran reiterated his prior 
assertions as to continuing problems with nose bleeds during 
service while stationed in Germany.  He testified that after 
discharge from service in August 1963, he was treated by at 
least five different physicians and that he had surgery on 
his nose in 1964 for sinus problems and nose bleeds.  He 
maintained that these medical records were just not available 
as the physicians were deceased.  

In October 2001 and in November 2003, the Board remanded the 
matter on appeal to the RO further action, to specifically 
include obtaining medical opinion on the question of whether 
any diagnosed sinus condition was the result of disease or 
injury incurred in service.

On February 2002 VA examination, the veteran stated that, 
during service, in Germany, he had severe nose bleeds that 
required treatment, to include having his septum cauterized.  
He also stated that he had intermittent nose bleeds and a 
poor sense of smell at discharge.  On examination, he had a 
left septal spur, no blood was noted.  The examiner indicated 
that he believed the veteran had epistaxis and he opined that 
it was service connected.  

A January 2003 VA examination report reflects the veteran's 
reported history of nose bleeds during active service that 
required nasal packing once and cauterization several times.  
The examiner noted that the veteran had a minimal amount of 
maxillary and ethmoid sinus disease.  The examiner indicated 
that the veteran had a loss of sense of smell and taste, most 
likely related to his nasal packing, not to chronic 
sinusitis.  The examiner stated that the nasal packing 
occurred while he was in the service; therefore, this was 
service connected.  Then, in an April 2004 VA examination 
report, the same VA examiner who conducted the prior 
examinations reported that the veteran had a right septal 
deviation with compensatory left turbinate hypertrophy and 
that he was 75 percent obstructed bilaterally.  His CT scan 
showed the deviated septum, but no sinus disease.  The 
examiner opined that the veteran was service connected for 
nasal obstruction only and not sinus disease.   

Considering the above-noted criteria for service connection 
in light of the pertinent record, the Board notes, initially, 
that service connection for a sinus disability is not 
warranted.  Despite the veteran's assertions, the medical 
evidence simply does not establish that a chronic sinus 
disability in service, nor does the post-service evidence 
establish that the veteran has suffered from a chronic sinus 
condition since service.  As indicated above, a January 2003 
CT scan did not reveal sinus disease, and the VA examiner 
opined that sinus disease was not service-connected.  

However, when the medical evidence is considered along with 
the veteran's assertions, and with resolution of all 
reasonable doubt in his favor, the Board finds that the 
record presents a basis for a grant of service connection for 
disability manifested by nasal obstruction and nose bleeds.  

The service records document at least one instance of nose 
bleed, which was treated by cauterization, and VA medical 
opinions have medically related current nasal obstruction and 
of a nasal disability related to service.  Undoubtedly, the 
physicians have based these opinions, in part, upon the 
veteran's assertions of additional instances of nose bleed 
and further treatment by packing (once) and cauterization 
(several times), as well as treatment for nasal problems 
shortly after service discharge (none of which is documented 
objectively).  However, the veteran is competent to assert 
the occurrence of symptoms and treatment and a physician is 
free to accept these assertions as credible-notwithstanding 
the absence of documented evidence of a nasal disability at 
separation from service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); 38 C.F.R. § 3.159(a)(2).  Significantly, the 
opinions by a single VA examining physician are the only 
opinions to address medical etiology of any current nasal 
problems, and, hence, are not contradicated by any other 
medical evidence or opinion.  The Board points out that VA 
adjudicators are not free to ignore or disregard the medical 
conclusions of a physician the opinion of a VA physician, and 
are not permitted to substitute their own judgment on a 
medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the criteria for service connection for a 
disability manifested by nasal obstruction and nose bleeds 
are met.  


ORDER


Service connection for disability manifested by nasal 
obstruction and nose bleeds is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


